Case:20-30133-SDB Doc#:70 Filed:04/21/21 Entered:04/21/21 13:20:24                   Page:1 of 3



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF GEORGIA
                                 DUBLIN DIVISION

IN RE:                                          :          CHAPTER 13
                      Becky G. Hines            :          CASE NO. 20-30133-SDB
                            Debtor(s)           :
                                                :
                      Crescent Mortgage         :
                      Company                   :
                       Respondent               :

         MOTION FOR DETERMINATION OF FEES, EXPENSES, OR CHARGES

       The above-referenced Debtors, by and through her attorney, Luman C. Earle file this
Motion for Determination of Fees, Expenses, or Charges to Rule 3002.1(e) of the Federal Rules
of Bankruptcy Procedure and show the following:

       1. Debtor(s) filed for relief under Chapter 13 Bankruptcy on September 18, 2020.

        2. Crescent Mortgage Company filed Official Form 410S2, Notice of Post-Petition
Mortgage Fees, Expenses and Charges on March 5, 2021 alleging Debtors owed “Plan Review”
fees in the amount of $ 450.00, “Bankruptcy/Proof of Claim” fees in the amount of
$ 500.00 and “Poof of Claim 410A” in the amount of $ 250.00

      3. Pursuant to Rule 3002.1(c) and 3002.1(d) Notice is filed as a supplement to
Respondents Proof of Claim.

        4. As filed, Respondents Notice of Post-Petition Mortgage Fees, Expenses and Charges
forces the debtors to decipher or guess whether the charges and fees are for services actually
provided by an outside bankruptcy consultant/attorney or whether Respondent has added penalty
charges to the debtors account for reviewing the plan “in house”. If so, this amounts to nothing
more than a bankruptcy penalty.

        5. The Debtor contends that these fees, expenses and charges alleged by Respondent are
penalties that Respondent has assessed upon Debtor’s account.

        6. The Debtor further assert that even if the alleged fees, expenses and charges are for
services actually provided by an outside bankruptcy consultant/attorney the fees are unreasonable
for the services performed.
Case:20-30133-SDB Doc#:70 Filed:04/21/21 Entered:04/21/21 13:20:24                  Page:2 of 3

       WHEREFORE, the Debtor respectfully requests that this Court:

      1. Determine that Debtor is not required to repay the fees, expenses and charges listed on
Respondents Notice of Post-Petition Mortgage Fees, Expenses and Charges

       2. Such other and further relief as this court deems appropriate.




Dated: April 21, 2021


                                                            /s/ LUMAN C. EARLE
                                                            Luman C. Earle
                                                            Attorney for Debtor

Prepared and Submitted by:
Luman C. Earle
Attorney for Debtor
1101-E Hillcrest Parkway
Dublin, Ga. 31021
478-275-1518 Fax 478-272-3232
Sate Bar NO. 237150
Case:20-30133-SDB Doc#:70 Filed:04/21/21 Entered:04/21/21 13:20:24                    Page:3 of 3
                  UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF GEORGIA
                            DUBLIN DIVISION

IN RE:                                          :           CHAPTER 13
                      Becky G. Hines            :           CASE NO. 20-30133-SDB
                            Debtor(s)           :
                                                :
                      Crescent Mortgage         :
                      Company                   :
                       Respondent               :

                                CERTIFICATE OF SERVICE

                I hereby certify that the following parties have been served with the Motion for
Determination of Fees, Expenses and Charges. Those not served by electronic means by the
court’s electronic filing system have been served by depositing the same in the U.S. mail in
properly addressed envelopes with sufficient postage affixed to the following:

U.S. Bankruptcy Court                Huon Le                        Becky G, Hines
Post Office Box 1487                 Chapter 13 Trustee             794 Old Watermelon Road
Augusta, GA 30903                    Post Office Box 2127           Tennille, GA 31089
                                     Augusta, GA 30903



Crescent Mortgage Company                                   Andrea L. Betts
425 Phillips Blvd                                           Attorney at Law
Trenton, NJ 08618                                           10700 Abbott’s Bridge Road
                                                            Suite 170
                                                            Duluth, GA 30097


       Dated this 21st day of April 2021


                                                                    /s/ LUMAN C. EARLE
                                                                    LUMAN C. EARLE
                                                                    Attorney for Debtor

Prepared and Submitted By:
Luman C. Earle
Attorney at Law
1101-E Hillcrest Parkway
Dublin, GA 31021
(478) 275-1518
(478) 272-3232
State Bar No. 237150
